Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The double patenting rejection to claims 1, 7-10, and 11 has been withdrawn in view of current amendments. 

Allowable Subject Matter
Claims 1, 4, 6-11, 14, 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: control signals for at least two of the supply reel motor, the take-up reel motor, and the at least a subset of the plurality of capstan motors are generated using a single capstan motor profile generator, wherein at least one of the plurality of controllers includes a dynamic resolution adjuster configured to determine internal measurements of a tension of the film, wherein at least two of the plurality of controllers share a single dynamic resolution adjuster and receive inputs from the single capstan motor profile generator.
Although the closest prior art discloses a line scanning camera configured to capture images of film located in a scanning area; a supply reel motor that rotates a supply reel to supply the film from the supply reel for scanning by the line scanning camera; a take-up reel motor that rotates a take-up reel to collect the film on the take-up reel after scanning by the line scanning camera; a plurality of capstan motors that rotate a plurality of capstans to direct the film from the supply reel, across the scanning area, and to the take-up reel; and a control system, the control system configured to: receive position information from the supply reel motor, the take-up reel motor, and at least a subset of the plurality of capstan motors, dynamically adjust the position information by adding or subtracting adjustment information to the position information, provide the dynamically adjusted position information to a plurality of controllers, and generate, using the plurality of controllers and at least one capstan motor profile generator, control signals for the supply reel motor, the take-up reel motor, and the at least a subset of the plurality of capstan motors, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate control signals for at least two of the supply reel motor, the take-up reel motor, and the at least a subset of the plurality of capstan motors are generated using a single capstan motor profile generator, wherein at least one of the plurality of controllers includes a dynamic resolution adjuster configured to determine internal measurements of a tension of the film, wherein at least two of the plurality of controllers share a single dynamic resolution adjuster and receive inputs from the single capstan motor profile generator. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 7,093,939, US Patent No. 6,147,779, US Patent No. 5,683,053, US Patent No. 6,364,234, US Patent No. 5,082,357, US Pub No. 2005/0219462, GB2392740A, JP H09161357A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482